COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
 TRAVIS KIRCHNER,                                               No. 08-11-00368-CR
                                                '
                             Appellant,                           Appeal from the
                                                '
 v.                                                              41st District Court
                                                '
                                                              of El Paso County, Texas
                                                '
 THE STATE OF TEXAS,
                                                '               (TC#20100D00899)
                             Appellee.

                                            ORDER

        The Court on its own motion ORDERS Breck Record, Official Court Reporter for the

41st District Court of El Paso County, Texas, to prepare a supplemental reporter’s record with the

supplemental jury charge issued by the trial court during the punishment phase of the trial. The

supplemental reporter’s record is due with this Court on or before June 4, 2013.


       IT IS SO ORDERED this 29th day of May, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez, J., and Larsen, Judge
(Larsen, Judge, sitting by assignment)